DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites a “a first wall portion between the second lumen and the outer diameter.” However, claim 19 depends from claim 18 which already defines the wall portion between the second lumen and the outer diameter as the “second wall portion” which is also 0.15 mm. Furthermore, claim 18 depends from claim 17 which already defines the “first wall portion” as the wall portion between the first lumen and the outer diameter which is already defined as being 0.15 mm. Therefore, claim 19 fails to include all the limitations of the claims upon which it depends and fails to further limit the subject matter of the claims upon which it depends. Applicant may cancel the claim(s), amend 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US Pub. No. 2013/0345628) and Donlon et al. (US Patent No. 6,010,531).
Regarding claim 1, Berger discloses a device comprising a catheter shaft (30) having an outer diameter (for example, see Figure 8), a first lumen (32) and a second lumen (36), wherein the outer diameter is about 2 mm (for example, see paragraph 109), wherein the first lumen (32) is configured to receive at least one of a guidewire and an implanted cardiac lead (for example, a guidewire, see paragraph 107), and the second lumen (36) is configured to receive an inflation fluid (for example, see paragraph 
Berger fails to disclose the cross-sectional area of the second lumen, thus fails to disclose the second lumen includes a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2. Donlon also discloses a balloon catheter (for example, see Figure 4) comprising an inflatable balloon (64) configured to receive inflation fluid from an inflation lumen (86). Donlon teaches the inflation lumen (86) includes a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2, which overlaps the claimed range of between 0.65 mm2 and 1.90 mm2, (for example, see column 14, lines 32-37) in order to allow saline or other inflation fluid to be delivered at flow rates sufficient to inflate the balloon (64) in less than about 10 seconds (for example, see column 14, lines 32-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Berger’s second lumen (inflation lumen 36) with a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2  as taught by Donlon. Doing so would yield an inflation lumen that is large enough to inflate the inflatable balloon as quickly as possible. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger’s modified second lumen (inflation lumen 36) cross-sectional area at a location along a length of the catheter shaft from 1-3 mm2  to between 0.65 mm2 and 2 as claimed since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The intended use recited in the preamble (“for occluding a perforation in a superior vena cava”) has been considered but deemed not to impose any structural difference between the claimed invention and Berger’s modified device. Berger’s device as modified is structured as claimed and thus is capable of being used for occluding a perforation in a superior vena cava as claimed if so desired.
Regarding claims 4-6, Berger as modified discloses the second lumen having a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2 as claimed. However, Berger as modified fails to expressly disclose the height and width of the second lumen. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Berger’s modified device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed second lumen width and height, and since the second lumen has a cross-sectional area within the 
Regarding claim 7, Berger as modified discloses the cross-sectional area of the second lumen (36) comprises a crescent shape (for example, see Figure 8).
Regarding claims 8-10, Berger as modified discloses the second lumen having a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2 as claimed. However, Berger as modified fails to expressly disclose the height and width of the second lumen. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Berger’s modified device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed second lumen width and height, and since the second lumen has a cross-sectional area within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed height and width for the second 
Regarding claim 11, Berger as modified by Donlon discloses the cross-sectional area of the second lumen is about 1 mm2 (for example, see Donlon’s column 14, lines 32-37 disclosing about 1-3 mm2).
Regarding claims 12 and 13, Berger as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 8). However, Berger as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Berger’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality 
Regarding claim 14, Berger as modified discloses the first lumen (32) and the second lumen (36) are non-concentrically disposed within the catheter shaft (for example, see Figure 8).
Regarding claims 15-16, Berger as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 8). However, Berger as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Berger’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range/value claimed, indicating simply that the radius “may” be the claimed range/value (specification pp. [0321]).

Regarding claim 18 and 19, Berger as modified discloses the catheter shaft comprises a second wall portion between the second lumen (36) and the outer diameter (for example, see Figure 8; see rejection of claim 17 above regarding the thickness of the “first wall portion” recited in claim 19). Berger as modified fails to disclose expressly that the second lumen is sized such that the thickness of the second wall portion is .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. and Donlon et al. as applied to claim 1 above, and further in view of Owens et al. (US Patent No. 6,902,571).
Berger as modified fails to disclose the working length and inflated diameter of the inflatable balloon. Owens also discloses a balloon catheter comprising an inflatable balloon (24). Owens teaches the inflatable balloon comprises a working length of about 8 mm to about 80 mm, which overlaps the claimed range of about 65 mm to about 80 mm (for example, see column 11, lines 43-45) and the inflatable balloon comprises an inflated diameter of about 1.5 mm to about 20 mm, which overlaps the claimed range of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 4, 2022